Opinion of the Court
Quinn, Chief Judge:
Appellant challenges the authority of the court-martial to try him for five specifications of misappropriation and larceny of funds belonging to the Air Force Aid Society, in violation of Article 121, Uniform Code of Military Justice, 10 USC § 921 (Charge II). He contends the court-martial lacked jurisdiction over these offenses because they were committed during a previous enlistment, and before he received an honorable discharge and re-enlisted in the Air Force.
Each of the offenses was committed before October 1960. Previous to that date the accused had twice applied for, and been granted, an extension of his original six-year enlistment. As a result, on the day of the commission of the last offense, he was obligated to serve until October 1962, instead of December . 13, 1960, the date of the expiration of his original enlistment. However, on December 8, 1960, the accused applied for still another change in the term of his service. This time he asked for cancellation of the two *415extensions and restoration of the original date of expiration so that he could re-enlist and obtain certain benefits that apparently were not available to him under the extensions of enlistment.
As part of the processing of the accused’s application and to facilitate the adjustment of his financial records in the Finance Office, a discharge certificate was prepared and post-dated December 13, 1960. A report of discharge, which' normally accompanies a discharge certificate, was also prepared and similarly post-dated. Neither instrument was delivered to the accused. On the day of the accused’s request, a special order was issued providing for cancellation of the two extensions and for the issuance of an honorable discharge certificate. Cancellation of the extensions was expressly made “contingent upon” accused’s re-enlistment on December 14, 1960. As provided in the orders, on December 14, 1960, the accused took the required oath of enlistment and obligated himself to serve for another six years. About a, week later, the accused received the discharge certificate and all related papers in a “package deal.” In September 1961, the charges in issue were preferred against the accused, and about a month later came up for trial before a general court-martial. At that time the accused moved to dismiss the charges, but the motion was. denied.
The Uniform Code of Military Justice limits trial by cohrt-martial to offenses in violation of the Code and to persons made specifically subject to its provisions. Constitutionally, in the absence of martial law, civilians are not subject to trial by court-martial. Kinsella v United States, 361 US 234, 4 L ed 2d 268, 80 S Ct 297 (1960); Reid v Covert, 354 US 1, 1 L ed 2d 1148, 77 S Ct 1222. Thus, if a member of the armed forces commits an offense in violation of military law but is discharged before court-martial proceedings are initiated, he cannot, while he remains a civilian, be tried by court-martial. Toth v Quarles, 350 US 11, 100 L ed 8, 76 S Ct 1. The accused, of course, does not fall into this class because he was on active duty both at the time of the offenses and at the time of the trial. Nonetheless, he contends that he was discharged, and his discharge absolved him from prosecution by court-martial for those crimes. See United States v Gallagher, 7 USCMA 506, 22 CMR 296; Hirshberg v Cooke, 336 US 210, 93 L ed 621, 69 S Ct 530 (1949).
Specifically, accused maintains that Article 3(a), Uniform Code of Military Justice, 10 USC § 803, requires reversal of the findings of guilty of the several specifications of Charge II. The Article provides that a person subject to the Uniform Code is not “relieved from amenability to trial by court-martial by reason of the termination” of his status, if the offense committed by him before such termination is punishable by confinement of five years or more and the offense is not triable in an American civilian court. The accused contends there is no court-martial jurisdiction over the offenses in issue because they are triable in a Federal district court as a violation of 18 USC § 641.2 We need not examine the validity of this contention, which in part depends upon whether the Air Force Aid Society is an agency or instrumentality of the United States Government. See The Air Force Aid Society Manual, AFM 166-5, paragraphs 112, 301, and 417; Government Corporation Control Act, 31 USC §§ 846, 856, and 869; cf. Standard Oil Co. of California v Johnson, 316 US 481, 86 L ed 1611, 62 S Ct 1168; United States v Robinson, 6 USCMA 347, 20 CMR 63. In our opinion, the Article does not apply to the situation present in this case.
Normally, military status is termi*416nated upon the concurrence of two conditions: (1) Execution of a discharge certificate or promulgation of appropriate orders of separation; and (2) delivery of the instrument providing for discharge, with the intention that it take effect according to its terms. United States v Wheeler, 10 USCMA 646, 28 CMR 212; United States v Brown, 12 USCMA 693, 31 CMR 279. Mere preparation of the instrument of discharge, without delivery thereof, does not terminate military status. United States v Griffin, 13 USCMA 213, 32 CMR 213. The evidence here shows unmistakably that on December 13, 1960, the two extensions of the accused’s original enlistment were still in full force, since the order providing for their cancellation was not to take effect until the accused enlisted for another term. This circumstance distinguishes the instant case from United States v Solinsky, 2 USCMA 153, 7 CMR 29, in which a divided Court held that jurisdiction continued notwithstanding a discharge because under existing Army regulations a discharge followed by immediate re-enlistment was regarded as a continuous period of service. We need not, therefore, accept the accused’s invitation to examine the continued vitality of the Solinsky case in regard to the effect of a qualified or conditional “hiatus or break in the service” of the discharged person. See United States v Martin, 10 USCMA 636, 28 CMR 202, opinion by Judge Latimer. This circumstance also serves to eliminate the starting point of the accused’s assertion of lack of jurisdiction.
We start not with a discharge effectuated on December 13, 1960, but with an undertaking by the accused on December 14, 1960, to serve another extended enlistment. Cf. United States v Solinsky, supra, page 159. Looking at the transaction of December 14, it is clear that it accomplished two things: (1) It obligated the accused to serve for three years; and (2) in accordance with the terms of the order authorizing accused’s re-enlistment, it cancelled the existing extensions of the original enlistment. Legally and factually, the new term of enlistment was a substitute for the original enlistment and its extensions. See United States v Johnson, supra, page 325. Manifestly, we are not dealing with an accomplished separation for the purpose of re-enlistment, but with the fact that there was no actual “termination” of accused’s status as a person subject to military law. What then is the effect of the discharge certificate? It is argued that it is “ ‘an authoritative declaration by . . . [the Government] that . . . [the serviceman] had left the service in a status of honor.’ ” (Emphasis supplied.) United States v Kelly, 15 Wall 34, 36 (U. S. 1873). This is true in the absence of other circumstances. But, the certificate is not a pardon for offenses actually committed before its issuance. United States v Landers, 92 US 77, 23 L ed 603 (1876). And in this case, the evidence shows that the certificate is only part of a number of documents which compellingly indicate there was no termination of military service. We conclude, therefore, that the court-martial had jurisdiction over all the specifications of Charge II.
The decision of the board of review is affirmed.
Judge Kilday concurs.

 The two specifications of wrongful appropriation of which accused stands convicted would, according to the accused’s argument, also be excluded because they are punishable by confinement for less than five years. See Table of Maximum Punishments, paragraph 127 c, Manual for Courts-Martial, United States, 1951, at page 223.